 


 HR 1651 ENR: COVID–19 Bankruptcy Relief Extension Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 1651 
 
AN ACT 
To amend the CARES Act to extend the sunset for the definition of a small business debtor, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the COVID–19 Bankruptcy Relief Extension Act of 2021. 2.Extensions (a)In generalSection 1113 of the CARES Act (Public Law 116–136) is amended— 
(1)in subsection (a)(5) (11 U.S.C. 1182 note), by striking 1 year and inserting 2 years; and (2)in subsection (b)(2)(B) (11 U.S.C. 101 note), by striking 1 year and inserting 2 years. 
(b)Modification of plan after confirmation 
(1)Section 1329(d)(1) of title 11, United States Code, is amended, in the matter preceding subparagraph (A), by striking this subsection and inserting the COVID–19 Bankruptcy Relief Extension Act of 2021. (2)Section 1113(b)(1)(D)(ii) of the CARES Act (11 U.S.C. 1329 note) is amended by striking this Act and inserting the COVID–19 Bankruptcy Relief Extension Act of 2021.   
3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 